DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the electronic device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff et al. (US 2013/0237171) in view of Walton et al. (US 8,036,710).
Regarding claim 1, Lindoff teaches an apparatus of a base station for communicating with a terminal in a wireless communication system, the terminal comprising: a plurality of antennas (i.e., the UE is configured to have a plurality of antennas [0047]); a transceiver (i.e., for the UE to communicate with the base station [0004]); and at least one processor operably coupled to the transceiver (i.e., at least one 
Lindoff does not specifically teach after deactivating at least another antenna of the plurality of antennas based on the non-transmission period.
However, the preceding limitation is known in the art of communications. Walton teaches a multi-antenna wireless device having a controller to disable n receiver or transmitter units when data is not received/transmitted…, Each processing unit is enabled if the processing by that unit is used for transmission or reception and is disabled otherwise. The controller enables or disables each processing unit, as needed (col. 1, line 52 to col. 2, line 17, and col. 8, line 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Walton in order to transmit signaling messages at 
Regarding claim 2, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the data non-transmission period is identified based on a physical downlink control channel (PDCCH) (i.e., a Discontinuous Reception (DRX) mode is enabled in a network connected state (such as a RRC_CONNECTED state in LTE), the UE receives a number of network timing parameters, such as an on-timer determining how long during each DRX cycle the terminal must decode the control channel (for example PDCCH in LTE), and an inactivity-timer, stating how long the terminal must decode the control channel after the last received packet [0038]-[0039]). 
Regarding claim 3, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the at least one antenna is identified to be capable of decoding the signal from the plurality of antennas (i.e., the UE receives a number of network timing parameters, such as an on-timer determining how long during each DRX cycle the terminal must decode the control channel (for example PDCCH in LTE [0038). 
Regarding claim 4, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches at least one processor is further configured to block a radio frequency (RF) path for the at least another antenna, wherein the controller enables or disables each processing unit, as needed (col. 1, line 52 to col. 2, line 17, and col. 8, line 4) in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted.
Regarding claim 5, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the at least one processor is further configured to turn off a power to one or more RF components associated with the at least another antenna 
Regarding claim 6, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the at least one processor is, to operate the at least one antenna, further configured to switch from a normal operation mode to a power saving mode in response to identifying the data non-transmission period, wherein the normal operation mode is associated with the plurality of antennas, and wherein the power saving mode is associated with the at least one antenna ([0037]-[0039]). 
Regarding claim 7, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the at least one processor is further configured to: in case that the signal is received from the terminal, activate one or more deactivated antennas of the plurality of antennas (i.e., the controller enables one of the N receiver units and disables remaining ones of the N receiver units when the current operating state and the current mode of operation supports reception of a single input signal is selected, and wherein the enabled receiver unit processes the single input signal, claim 2, col. 10, lines 38-40). 
Regarding claim 8, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches a signal quality provided by the at least one antenna is greater than a threshold for decoding the signal (i.e., when SNR is above a certain value, for example SNR>10 dB, it is relatively straightforward to decode the CCH using one antenna, although for data two receiver antennas might be needed for data (for example when using MIMO) [0066]). 

Regarding claim 10, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the signal comprises an uplink signal of the terminal to be decoded by the base station (i.e., using encoder for data transmission, thus the base has to decode the encoded data transmission for processing the data) in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted.
Regarding claim 11, Lindoff teaches a method performed by an electronic device in a wireless communication system, the method comprising: identifying, during a radio resource control (RRC) connected state, a data non-transmission period based on whether data to be received is present or not (i.e., When in a RRC_CONNECTED mode in LTE, a UE may be configured to operate in a Discontinuous Reception (DRX) mode of operation as shown in FIG. 2…, the DRX may be set to at 320 ms [0008]…, the receiver being merely on or the receiver being off depending on when the UE needs or does not need to monitor a control channel [0034], and [0038]); and operating at least one antenna for decoding a signal of the terminal in data non-transmission period while maintaining the RRC connected state (i.e., During the duration of the inactivity-timer T2 the receiver continues to monitor for any delayed packets, step 509, until it is determined in step 511 that the inactivity-timer T2 has expired, at which time the receiver can be configured to change operating state if no delayed packets have been detected, step 513 (for example from the receiver RX_ON state to a receiver RX_OFF state in which the receiver is turned off in the network connected state (e.g. 
Lindoff does not specifically teach after deactivating at least another antenna of the plurality of antennas based on the non-transmission period.
However, the preceding limitation is known in the art of communications. Walton teaches a multi-antenna wireless device having a controller to disable n receiver or transmitter units when data is not received/transmitted…, Each processing unit is enabled if the processing by that unit is used for transmission or reception and is disabled otherwise. The controller enables or disables each processing unit, as needed (col. 1, line 52 to col. 2, line 17, and col. 8, line 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Walton in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted.
Regarding claim 12, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the data non-transmission period is identified based on a physical downlink control channel (PDCCH) (i.e., a Discontinuous Reception (DRX) mode is enabled in a network connected state (such as a RRC_CONNECTED state in LTE), the UE receives a number of network timing parameters, such as an on-timer determining how long during each DRX cycle the terminal must decode the control channel (for example PDCCH in LTE), and an inactivity-timer, stating how long the terminal must decode the control channel after the last received packet [0038]-[0039]). 
Regarding claim 13, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the at least one antenna is identified to be capable of decoding the signal from the plurality of antennas (i.e., the UE receives a number of network 
Regarding claim 14, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches at least one processor is further configured to block a radio frequency (RF) path for the at least another antenna, wherein the controller enables or disables each processing unit, as needed (col. 1, line 52 to col. 2, line 17, and col. 8, line 4) in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted.
Regarding claim 15, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the at least one processor is further configured to turn off a power to one or more RF components associated with the at least another antenna wherein the controller enables or disables each processing unit, as needed (col. 1, line 52 to col. 2, line 17, and col. 8, line 4) in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted. 
Regarding claim 16, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the at least one processor is, to operate the at least one antenna, further configured to switch from a normal operation mode to a power saving mode in response to identifying the data non-transmission period, wherein the normal operation mode is associated with the plurality of antennas, and wherein the power saving mode is associated with the at least one antenna ([0037]-[0039]). 
Regarding claim 17, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the at least one processor is further configured to: in case that the signal is received from the terminal, activate one or more deactivated antennas of 
Regarding claim 18, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches a signal quality provided by the at least one antenna is greater than a threshold for decoding the signal (i.e., when SNR is above a certain value, for example SNR>10 dB, it is relatively straightforward to decode the CCH using one antenna, although for data two receiver antennas might be needed for data (for example when using MIMO) [0066]). 
Regarding claim 19, Lindoff in view of Walton teaches all the limitation above.  Lindoff further teaches the data non-transmission period is shorter than a period of an inactivity timer defined for switching from the RRC connected state to an RRC idle state ([0048]). 
Regarding claim 20, Lindoff in view of Walton teaches all the limitation above.  Walton further teaches the signal comprises an uplink signal of the terminal to be decoded by the base station (i.e., using encoder for data transmission, thus the base has to decode the encoded data transmission for processing the data) in order to transmit signaling messages at designated time instead of continuously, thus allowing the device to save power when no message is being transmitted.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,321,404 and claims 1-20 of U.S. Patent No. 10,863,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention contains the same subject matter as the US patents above and differ only with regard to arranging the wordings. Obviously, anyone of ordinary skill in the art can rearrange the claims of copending US patents above to arrive at the claims of the current application. Therefore, since rearrangement of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1-20 are not patentably distinct from claims of the US Patents.
. See the comparison of claims below:
Current Application
US 10,863,440
1. An apparatus of a base station for communicating with a terminal in a wireless communication system, the electronic device comprising: a plurality of antennas; at least one transceiver; and at 


2. The electronic device of claim 1, wherein the at least one antenna is identified to be capable of decoding the next control channel from the plurality of antennas.
4. The apparatus of claim 1, wherein the at least one processor is further configured to block a radio frequency (RF) path for the at least another antenna.
 3. The electronic device of claim 1, wherein the at least one processor is further configured to turn off a power to one or more RF components associated with the at least another antenna.
5. The apparatus of claim 1, wherein the at least one processor is further 
4. The electronic device of claim 1, wherein the at least one processor is 

5. The electronic device of claim 1, wherein the at least one processor is further configured to switch a first operation mode for decoding the control channel to a second operation mode for decoding the next control channel, wherein the first operation mode is associated with the plurality of antennas, and wherein the second operation mode is associated with the at least one antenna for decoding the next control channel.
7. The apparatus of claim 1, wherein the at least one processor is further configured to: in case that the signal is received from the terminal, activate one or more deactivated antennas of the plurality of antennas.
6. The electronic device of claim 1, wherein the at least one processor is further configured to: in case that a decoding result of the next control channel is success, activate one or more deactivated antennas of the plurality of antennas.
8. The apparatus of claim 1, wherein a signal quality provided by the at least one 


 data non-transmission period is shorter 
than a period of an inactivity timer defined
 for switching from the RRC connected 
state to an RRC idle state. 

9. The electronic device of claim 8, wherein the data non-transmission period is shorter than a period of an inactivity timer defined for switching from the RRC connected state to an RRC idle state.
2. The apparatus of claim 1, wherein the data non-transmission period is identified based on a physical downlink control channel (PDCCH).
10. The electronic device of claim 1, wherein the next control channel comprises a physical downlink control channel (PDCCH).
Claims 11-20
Claims 1-20
Current Application
US Pat. No. 10,321,404
1. An apparatus of a base station for communicating with a terminal in a wireless communication system, the electronic device comprising: a plurality of antennas; at least one transceiver; and at least one processor configured to: identify, during a radio resource control (RRC) connected state, a data non-transmission period based on whether 
2. The apparatus of claim 1, wherein the data non-transmission period is identified based on a physical downlink control channel (PDCCH). 3. The apparatus of claim 1, wherein the at least one antenna is identified to be capable of decoding the signal from the plurality of antennas. 4. The apparatus of claim 1, wherein the at least one processor is further configured to block a radio frequency (RF) path for the at least another antenna. 

    9. The electronic device of claim 8, wherein the controller, in order to switch to the low power mode, is configured to turn off the at least another antenna by blocking a path between the transceiver and each of the at least another antenna. 
    10. The electronic device of claim 8, wherein the controller, in order to switch to the low power mode, is configured to turn off the at least another antenna by blocking a power supplied to a component corresponding to the at least another antenna.

Claims 11-20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643